DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to because of the following informalities: 
In reference to claim 13, the claim uses the phrase “exposing over” in line 11, which should be changed to “exposed from,” “exposed by,” or the like.
In reference to claim 14, the claim uses the phrase “exposing over” in lines 4, 7, and 8, which should be changed to “exposed from,” “exposed by,” or the like.
Also in claim 14, the word “of” should be added between “step S42” and “thermally” in line 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2016/0133681) in view of Suzawa (US 2014/0361289).

Nam does not disclose the active layer comprises an active island comprising a conductor layer and a semiconductor layer aligned with and in contact with the gate insulating layer, the conductor layer is provided with a protective layer, and the source/drain metal layer passes through the protective layer to contact and connect with the conductor layer.
Suzawa (US 2014/0361289), hereafter “Suzawa,” discloses a semiconductor device including teaching an active layer, 102 in Figure 1, comprises an active island comprising a conductor layer 153, 154 and a semiconductor layer 102 aligned with and in contact with the gate insulating layer 102, paragraph 60, the conductor layer is provided with a protective layer 112, paragraph 61, and the source/drain metal layer 103 passes through the protective layer to contact and connect with the conductor layer, paragraph 66. It would have been obvious to one 
In reference to claims 2 and 8, Suzawa discloses the gate metal layer is provided with a protective layer 112 covering the gate metal layer, paragraph 61.
In reference to claims 6 and 12, Suzawa discloses the protective layer is an aluminum oxide protective layer, paragraph 63.
In reference to claim 7, Nam discloses a display panel, with reference to Figure 6, comprising: a substrate SUB; a light shielding layer LS disposed on the substrate; a buffer layer BF disposed on the substrate and covering the light shielding layer; an active layer SA disposed on the buffer layer; a gate insulating layer GI and a gate metal layer DG stacking-disposed on the active layer; an interlayer dielectric layer IN1 disposed on the buffer layer and covering the gate metal layer; a second metal layer disposed on the interlayer dielectric layer, wherein the second metal layer comprises a source/drain metal layer SS, SD; a passivation layer IN2 and a flat layer OC stacking-disposed on the interlayer dielectric layer; an anode metal layer ANO, a light emitting layer OLE, and a cathode metal layer CAT stacking-disposed on the flat layer; 
Nam does not disclose the active layer comprises an active island comprising a conductor layer and a semiconductor layer aligned with and in contact with the gate insulating layer, the 
Suzawa discloses a semiconductor device including teaching an active layer, 102 in Figure 1, comprises an active island comprising a conductor layer 153, 154 and a semiconductor layer 102 aligned with and in contact with the gate insulating layer 102, paragraph 60, the conductor layer is provided with a protective layer 112, paragraph 61, and the source/drain metal layer 103 passes through the protective layer to contact and connect with the conductor layer, paragraph 66. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the active layer to comprises an active island comprising a conductor layer and a semiconductor layer aligned with and in contact with the gate insulating layer, the conductor layer to be provided with a protective layer, and the source/drain metal layer to pass through the protective layer to contact and connect with the conductor layer. One would have been motivated to do so in order to provide a transistor with good on-state characteristics, paragraph 67, and is protected with a layer that inhibits oxygen diffusion, paragraph 63.

Allowable Subject Matter
Claims 13-16 are allowed.
In reference to claim 13, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding patterning the second metal layer to form a second metal electrode plate independent of the source/drain metal layer, wherein the second metal electrode plate is disposed on the dielectric layer to form a storage capacitor with the first metal electrode plate; in combination with the other recited limitations.  Claims 14-16 depend on claim 13.

Claims 3-5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 9 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the light shielding layer comprises a first metal electrode plate, the active layer further comprises a dielectric layer independent of the active island, the dielectric layer has a position aligned with the first metal electrode plate, and the second metal layer further comprises a second metal electrode plate disposed on the dielectric layer and independent of the source/drain metal layer; in combination with the other recited limitations in the respective base claims.
Claims 4 and 5 and 10 and 11 depend from claims 3 and 9, respectively, and would be allowable in combination with the other recited limitations in the respective base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897